DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-25 are allowed.
The following is an examiner’s statement of reasons for allowance: applicant’s instant invention is a display apparatus comprising: a first display area, a second display area, and a non-display area surrounding the first display area and the second display area; a plurality of first display elements at the first display area; a plurality of first pixel circuits at the first display area, and electrically connected to the plurality of first display elements, respectively; a plurality of second display elements at the second display area; a plurality of second pixel circuits located along a first direction at the non-display area, and electrically connected to the plurality of second display elements, respectively; and a data line electrically connected to at least one first pixel circuit from among the plurality of first pixel circuits that is located along a second direction crossing the first direction at the first display area, and to at least one second pixel circuit from among the plurality of second pixel circuits, wherein the plurality of second pixel circuits are spaced from the plurality of second display elements in a plan view.  The closest prior art Kuo et al. (US 2020/0052048) discloses pixel display elements that are spaced from the pixel circuits in a plan view.  However, Kuo fails to disclose a data line electrically connected to at least one first pixel circuit from among the plurality of first pixel circuits that is located along a second direction crossing the first direction at the first display area, and to at least one second pixel circuit from among the plurality of second pixel circuits.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J KOHLMAN whose telephone number is (571)270-5503. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NITIN PATEL can be reached on (571) 272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER J KOHLMAN/Primary Examiner, Art Unit 2628